Citation Nr: 0918249	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  99-22 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


ISSUE

Entitlement to service connection for astigmatism/refractive 
error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1976 
until his retirement in January 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
refractive error/astigmatism.  

In July 2003 the Board denied the Veteran's appeal for 
service connection refractive error/astigmatism.  The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a decision dated in February 
2006 the Court vacated and remanded the matter to the Board 
for further development; specifically, issuance to the 
Veteran of notice in compliance with 38 U.S.C.A. § 5103 and 
5103A.  Judgment was entered in March 2006.


FINDING OF FACT

The Veteran was treated for defective distant visual and near 
visual acuity, diagnosed as astigmatism, during active duty 
service.


CONCLUSION OF LAW

An astigmatism/refractive error disorder is not a disability 
for VA compensation purposes.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for an 
astigmatism/refractive error disorder, which he avers began 
during service.  He says that he is unable to see at night 
and does not drive at night.  His wife adds that he is unable 
to "tell colors."

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 C.F.R. 
§ 3.303.  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Congenital or developmental defects are not considered 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation for VA 
purposes, and provide no basis for service connection.  Beno 
v. Principi, 3 Vet. App. 439, 441 (1992); 38 C.F.R. 
§§ 3.303(c), 4.9. 4.127; see also Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  

The service treatment records (including the report of a June 
1996 retirement examination) confirm that the Veteran was 
treated for defective distant and near visual acuity during 
service, and for recurrent eye irritation.  Diagnoses were 
conjunctivitis (for which the Veteran has already been 
service-connected) and astigmatism.  Post-service 
compensation and pension (C&P) eye examination in April 1997 
yielded diagnoses of myopia, presbyopia, and astigmatism.  

VA treatment records dating from 1999 document complaints of 
decreased vision.  

In July 2008 the Veteran was afforded another C&P eye 
examination.  During the examination he complained of 
bilateral eye itching and blurred vision, halos around 
lights, and loss of night vision.  The examiner noted that 
the Veteran's current disorders included diabetes and 
hypertension.  Examination found normal cornea and lenses.  
Diagnoses were "diabetes without retinopathy," and 
"glaucoma suspect with strong [family] history."  Current 
VA treatment records list "open angle with borderline 
glaucoma findings" as an active problem.  Treatment records 
dating from at least May 2006 refer to a secondary diagnosis 
of "refractive disorder."

The record contains no medical evidence that suggests that 
the Veteran's astigmatism is other than congenital, and VA 
does not pay compensation for congenital or developmental 
defects.  38 C.F.R. § 3.303(c).  Moreover, myopia and 
presbyopia are refractive error disorders and are likewise 
not compensable.  Id.  Thus, where, as here, the law and not 
the evidence is dispositive, the appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, service connection for 
astigmatism/refractive error, must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Pursuant to the Court's March 2006 judgment a letter was 
issued in February 2009 which apprised the Veteran of the 
information and evidence necessary to establish his claim for 
service connection for astigmatism/refractor error; of the 
evidence that VA would seek to provide; and of the 
information and evidence that she was expected to provide.  
He was also apprised of how VA determines disability ratings 
and effective dates.  Although this notice was issued after 
the rating decision, the matter was readjudicated and an 
Supplemental Statement of the Case was issued.  

Regarding the duty to assist, STRs have been obtained and 
made a part of the record.  VA treatment records have also 
been obtained and associated with the claims file.  In 
addition, the Veteran has been accorded multiple C&P 
examinations; the reports of which are of record.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  The Board is satisfied that VA has sufficiently 
discharged its duties in this matter.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In any event, because astigmatism/refractive error is not a 
disability for VA compensation purposes, the application of 
the law to the undisputed facts is dispositive of this 
appeal, a discussion of VA's duties to notify and assist is 
necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  


ORDER

Service connection for astigmatism/refractive error is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


